EXHIBIT 10.25

 

AGREEMENT FOR TRUSTEE SERVICES

BETWEEN

STATE STREET BANK AND TRUST COMPANY

AND

STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE

 

WITNESSETH:

 

THIS AGREEMENT FOR TRUSTEE SERVICES (the “Agreement”) is effective as of the
first day of December, 2004, between STATE STREET BANK AND TRUST COMPANY,
(“State Street”) and STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE (the
“Trust Company”).

 

WHEREAS, State Street has heretofore entered into an Administrative and
Investment Services Agreement with the American Bar Retirement Association
(“ABRA”) effective as of the first day of January, 1999, as Amended and Restated
November 18, 2002 and as further amended by Amendment No. 1 dated as of December
1, 2004 (“AISA”), pursuant to which State Street is required to perform Trustee
Services (as defined in AISA) and Administrative Services (as defined in AISA)
for the American Bar Association Members Retirement Program (the “Program”) and,
in particular, to act as trustee of the ABA Members Collective Trust (as defined
in AISA);

 

WHEREAS, The State Street desires to substitute the Trust Company as trustee of
the ABA Members Collective Trust, and the Trust Company desires to become the
trustee of the ABA Members Collective Trust; and

 

WHEREAS, State Street must obtain ABRA’s consent to such substitution as
described above.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and undertakings, and subject to the terms and conditions,
hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Definitions. All capitalized terms used but not defined herein shall have the
respective meanings assigned to such terms by AISA.

 

2. Incorporation of AISA By Reference.

 

(a) In General. The Trust Company shall comply with, be obligated to perform any
services required by and be liable for any violation of any provisions of AISA
relating to performance as trustee of the ABA Members Collective Trust, which
are hereby incorporated herein by reference.



--------------------------------------------------------------------------------

The provisions of AISA incorporated herein shall be applied by substituting
references to the Trust Company for the references to State Street appearing
therein (but only where State Street is referenced in its capacity as trustee of
the ABA Members Collective Trust). Notwithstanding the foregoing, (i) any
obligations imposed upon ABRA by AISA shall remain enforceable only by State
Street, (ii) the Trust Company shall not be entitled to receive any information
or materials from ABRA pursuant to AISA but shall obtain such information solely
from State Street; and (iii) except as provided in Section 3 below, the Trust
Company shall not be entitled to receive any fees or payments in respect of
expenses (including indemnification) from the ABA Members Collective Trust, the
Trusts or ABRA for services provided in connection with the Program, but shall
be entitled to payment for such services only from State Street pursuant to
Section 3 of this Agreement. In addition, the parties acknowledge that Section
12.07 of AISA prohibits the disclosure by State Street to the Trust Company of
Program Data and Records for purposes other than the Trust Company’s performance
of services pursuant to this Agreement, and as incorporated herein by reference,
Section 12.07 of AISA prohibits the disclosure of Program Data and Records to
other persons except to the extent necessary for the performance of services for
the Program. Furthermore, notwithstanding any provision herein or of AISA to the
contrary, no such disclosure shall be made by the Trust Company to any other
third party pursuant to Section 12.07 of AISA as incorporated herein without
State Street’s prior consent. Nothing in this Agreement shall be interpreted as
interfering with or impairing any rights State Street or the Trust Company may
have under any other contract between such parties, provided however, that if
the terms of any other agreement between State Street and the Trust Company
conflict or are inconsistent with the terms of this Agreement, the terms of this
Agreement shall control.

 

(b) Coordination of Services. To the extent that pursuant to AISA and this
Agreement both State Street and the Trust Company are obligated to perform the
same services, the State Street and the Trust Company shall allocate the
responsibility for performance between each other in such manner as shall be in
the best interests of the Program, and the performance of services by State
Street or the Trust Company, as the case may be, shall excuse the other party
from the obligation to perform such services but shall not release such other
party from any liability arising hereunder from the performance of such
services, and to the extent that State Street or the Trust Company pays or
otherwise satisfies any such liability, the other party shall be relieved
thereof. Notwithstanding the foregoing, the Trust Company shall be solely
responsible for serving as trustee of the ABA Members Collective Trust.

 

3. Trust Company’s Fees and Expenses. The Trust Company shall be compensated by
payment from State Street of such fee in such amount at such time and in such
manner as State Street and the Trust Company shall from time to time agree. To
the extent that the Trust Company incurs expenses payable by the ABA Members
Collective Trust under Section 13.04(a), the Trust Company shall be entitled to
reimbursement thereof. Notwithstanding the foregoing, no failure by State Street
to pay to the Trust Company its fee pursuant to this Section 3 (or pursuant to
any other agreement between State Street and the Trust Company) or to reimburse
the Trust Company for any expenses, nor any other dispute, controversy or
disagreement among State Street Corporation, the Trust Company, and State
Street, or any of them or any of their respective affiliates, whether arising
under this Agreement or any other agreement between them, shall excuse the Trust
Company from its obligation to continue to perform, and its liability in respect
of, the services required of it pursuant to this Agreement. Nothing in this
provision shall excuse the payment by the Trust Company of fees and expenses

 

2



--------------------------------------------------------------------------------

due to State Street for use of its employees, systems and administrative
services, which fees may be treated as a credit against the program expense fee
payable to the Trust Company hereunder or the payment by State Street of any
fees due to the Trust Company in connection with the Program.

 

4. Third-Party Beneficiary. The parties hereto acknowledge that this Agreement
requires the consent of ABRA, as evidenced by its execution of an amendment to
AISA permitting the State Street to substitute the Trust Company as trustee of
the ABA Members Collective Trust, and in consideration of such consent, the
parties hereby agree that ABRA shall be a third-party beneficiary of this
Agreement subject to the benefits of and entitled to enforce its provisions to
the same extent as if ABRA were a party to this Agreement, including (but not
limited to), the power to enforce any provisions of AISA incorporated herein by
reference and entitlement to indemnification from State Street pursuant to the
provisions of AISA incorporated herein to the same extent ABRA is entitled to
indemnification under AISA.

 

5. Termination. This Agreement shall terminate at the same time State Street
ceases to be obligated to perform those Trustee Services set forth in Article 2
of AISA, except the obligations imposed upon the Trust Company by incorporation
of Sections 12.06 and 12.07 of AISA shall survive the termination of this
Agreement.

 

6. Notices. Section 16.11 of AISA, being incorporated herein by reference, is
modified by the addition of the following information regarding State Street:

 

State Street Bank and Trust Company

225 Franklin Street

Boston, Massachusetts

ATTN:

State Street Bank and Trust Company of New

Hampshire

20 Trafalgar Square, Suite 449

Nashua, New Hampshire 03063

ATTN: President

with copies to

American Bar Retirement Association

541 North - Fairbanks Court

Chicago, Illinois 60611-3314

ATTN: Executive Director

Telecopier: (312) 988-5032

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of the parties on
this 1st day of November, 2004 with an effective date as of December 1, 2004.

 

STATE STREET BANK AND TRUST COMPANY

By:

 

/s/ Beth Halberstadt

--------------------------------------------------------------------------------

Title:

 

Vice President

STATE STREET BANK AND TRUST

COMPANY OF NEW HAMPSHIRE

By:

 

/s/ Shawn P. Currier

--------------------------------------------------------------------------------

Title:

 

Vice President

 

4